Judgment of conviction reversed and a new trial ordered. (People v. Oak, 283 App. Div. 1018; People v. Pierson, 279 App. Div. 509; People v. Harris, 1 A D 2d 821.) In view of this disposition we find it unnecessary to pass on any other question. Concur — Breitel, J. P., McNally and Stevens, JJ.; Valente, J., dissents and votes to affirm in the following memorandum: I dissent and would affirm the conviction. People v. Oak (283 App. Div. 1018) would superficially seem to be controlling in its requirement that a qualified expert explain the facts underlying his opinion that certain transactions constituted wagers on mutuel race horse policy. But in People v. Oak the conviction was based solely on the testimony of an officer who overheard the defendant accepting policy wagers, but did not find any policy slips on the defendant’s person. In the instant case, the basis of the crime charged was the possession of policy slips, and when the officer.— qualified as an expert on mutuel policy — testified that the slips were policy slips, further explanation of mutuel policy was wholly unnecessary. But even if this court could not distinguish People v. Oak, I think that the time has been reached to overrule that case.